PER CURIAM.
On motion of attorney respondent, noting the concurrence of Disciplinary Counsel and recommendation of the Disciplinary Board, and after considering the aggravating and mitigating circumstances, it is the decision of the court to grant respondent’s Motion for Discipline by Consent. Early pleaded guilty to two counts of wilful failure to file income tax returns in violation of federal statutes. The record reflects that she owed no tax for one year and only $28.25 for the other year. This constitutes a violation of Rule 8.4(b) of the Rules of Professional Conduct.
Accordingly, it is ordered that Mavis B. Early be suspended from the practice of law for six (6) months, that the suspension be deferred, and that she be placed on probation for one (1) year with the conditions that she be publicly reprimanded, that she follow all the probation requirements of the United States District Court for the Eastern District of Louisiana in connection with the above-mentioned charges, and that she perform one hundred (100) hours of pro bono attorney services. It is ordered that this pro bono work be monitored by an independent attorney to be named by the Disciplinary Board and that this attorney will report to the Disciplinary Board. All costs are assessed to respondent.
ORTIQUE, J., would order a public reprimand only.
MARCUS, J., not on panel.